977 So.2d 611 (2008)
STATE of Florida, Appellant,
v.
M.T.G., Appellee.
No. 1D07-2384.
District Court of Appeal of Florida, First District.
January 7, 2008.
Bill McCollum, Attorney General, and Daniel A. David, Assistant Attorney General, Tallahassee, and Cheyenne L. Palmer, Assistant State Attorney, Jacksonville, for Appellant.
Nancy A. Daniels, Public Defender, and Glen P. Gifford, Assistant Public Defender, Tallahassee, for Appellee.
PER CURIAM.
AFFIRMED.
BENTON and PADOVANO, JJ., concur.
WOLF, J., dissents with opinion.
*612 WOLF, J., Dissenting.
I would reverse. See United States v. Erving L., 147 F.3d 1240 (10th Cir.1998).